Case: 18-40810      Document: 00515261649         Page: 1    Date Filed: 01/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-40810                                FILED
                                                                          January 7, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JEROME RANDLE,

                                                 Plaintiff-Appellant

v.

J. SLOAN; NORRIS JACKSON; JEFFREY CATOE; B. PARKER; WILLIAM
WHEAT; DANIEL CHOATE; PAM PACE,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:17-CV-459


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jerome Randle, Texas Prisoner # 1922498, filed a civil-rights complaint
against prison officials under 42 U.S.C. § 1983. His claims were for denial of
due process, cruel and unusual punishment, deliberate indifference, denial of
grievances, lack of access to the courts, and excessive use of force. After the
screening stage, all claims were dismissed except those against Captain Daniel



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40810      Document: 00515261649      Page: 2    Date Filed: 01/07/2020


                                   No. 18-40810

Choate and Warden Norris Jackson for deliberate indifference and against
Captain Choate for excessive use of force. See 28 U.S.C. § 1915A. The State
then moved for summary judgment on the ground that Randle failed to exhaust
his administrative remedies. The district court granted summary judgment
on that basis. Randle appeals from both rulings.
      Randle fails to give meaningful briefing on any of his objections to the
district court’s dismissal of his claims against Warden Jackson and Captain
Choate for failure to exhaust his administrative remedies. Likewise, Randle
does not meaningfully brief the Section 1915A dismissal of his claims for cruel
and unusual punishment, lack of access to the courts, or denial of grievances.
In failing to brief the issues or identify any error in the district court’s dismissal
of the claims, Randle has abandoned the claims on appeal. See Brinkmann v.
Dallas Cnty Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      We review de novo the district court’s dismissal of the remaining claims,
which are denial of due process and deliberate indifference, applying the same
standard used in reviewing a dismissal under Federal Rule of Civil Procedure
12(b)(6).   Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013).             After
amending his complaint, Randle fails to set forth “sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks and citation omitted). As
to the due process claims, Randle did not have a protected liberty interest at
stake and therefore could not complain of a denial of due process. See Meza v.
Livingston, 607 F.3d 392, 399 (5th Cir. 2010). Regarding his medical-care
claim, Randle did not plead substantial harm resulting from delay in care. See
Westfall v. Luna, 903 F.3d 534, 552 (5th Cir. 2018).
      The district court’s § 1915A dismissal and summary judgment dismissal
of the claims against defendants are AFFIRMED.



                                          2